Richardson, Judge,
delivered the opinion of the court.
It is a principle of law dictated by the soundest policy that an agreement can not be enforced by which one person promises to pay another for obtaining or trying to obtain a pardon. (Noonan v. Cole, 3 Esp. 253; Hatzfield v. Gulden, 7 *398Watts, 152; McGill v. Burnett, 7 J. J. Marsh. 640; Wood v. McCann, 6 Dana, 366.) These cases are founded on the obvious reason that such contracts are illegal, inasmuch as they tend to encourage the use of improper means to accomplish the object, and are in conflict with the intelligent and proper exercise of the pardoning power. But it is insisted that the promise in this case is not to obtain a pardon but a commutation of the punishment, and that there is nothing in the contract obnoxious to public policy. The distinction is nominal; for the principle is the same in both cases, and all the considerations that uphold the propriety and wisdom of the rule in the one cáse apply to the other.
The demurrer was properly sustained, and the judgment, with the concurrence of the other judges, will be affirmed.